                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

PAMELA D. STARK,                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     Case No. 2:19-cv-02406-JTF-tmp
                                          )
ROBERT WEISS,                             )
Tennesse Circuit Court Judge,             )
                                          )
      Defendants.                         )
_____________________________________________________________________________

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
  TO GRANT DEFENDANT’S MOTION TO DISMISS AND DENYING PLAINTIFF’S
            OBJECTION TO THE REPORT AND RECOMMENDATION
______________________________________________________________________________

       Before the Court is Defendant, Tennessee Circuit Court Judge, Robert Weiss’ Motion to

Dismiss, which was filed on July 12, 2019. (ECF No. 9.) Pursuant to Administrative Order 2013-

05, this case, including Defendant’s Motion, was referred to the Magistrate Judge for management

of all pretrial matters. Plaintiff Pamela Stark filed a pro se Response to Defendant’s Motion on

July 22, 2019. (ECF No. 10.) Defendant filed his Reply on August 1, 2019. (ECF No. 12.) That

same day, the Magistrate Judge entered a Report and Recommendation, suggesting that this Court

grant Defendant’s Motion to Dismiss. (ECF No. 11.) Plaintiff filed an Objection to the Report

and Recommendation on August 12, 2019 (ECF No. 13), to which Defendant responded on August

26, 2019 (ECF No. 14).

       For the following reasons, the Court finds that the Magistrate Judge’s Report and

Recommendation should be ADOPTED and Defendant’s Motion to Dismiss GRANTED.
                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must

enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R.

Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A

district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F.

Supp. 3d 665, 674 (W.D. Tenn. 2014); 28 U.S.C. § 636(b)(1). The court “may also receive further

evidence or recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner,

No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). A

district judge should adopt the findings and rulings of the magistrate judge to which no specific

objection is filed. Brown, 47 F. Supp. 3d at 674.




                                                2
                                     FINDINGS OF FACT

       Plaintiff advanced no specific factual objections. Therefore, the Court adopts and

incorporates the proposed findings of fact in this case as provided by the Magistrate Judge in his

Report and Recommendation. (ECF No. 11, 1–4.)

                                           ANALYSIS

       Plaintiff alleges that Defendant Judge Weiss’ findings and ruling set forth in his Order on

Petition for Restraining Order (the “Ruling”), which he entered during Plaintiff’s divorce

proceeding in state court, violated 42 U.S.C. § 1983 and Plaintiff’s federal constitutional rights

under the First and Fourteenth Amendments. (ECF No. 1.) Specifically, Plaintiff contends it was

an “unlawful exercise of judicial power” for Defendant to require the removal of Plaintiff’s

Facebook post and to enjoin her from “making any other public allegations against the Petitioner,

Joe Stark, on social media (on any platform) or to his employer which may affect Petitioner’s

reputation or employment.”      (Id.) (quoting ECF No. 1-10, 3.)       Plaintiff claims that these

enjoinments amounted to “prior restraint,” which violate her constitutional rights, and she seeks

relief from this Court declaring the same. (Id. at 12.) Defendant argues that Plaintiff’s claim

should be dismissed under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction because

the Rooker-Feldman doctrine bars the Court’s review. (ECF No. 9.)

       The Rooker-Feldman doctrine prevents an unfavorable state-court decision from being

appealed to a lower federal court. Lance v. Dennis, 546 U.S. 459, 466, 126 S. Ct. 1198, 1202, 163

L. Ed. 2d 1059 (2006). The United States Supreme Court is the only federal court that has

jurisdiction to correct or modify state-court judgements. Gottfried v. Med. Planning Servs., Inc.,

142 F.3d 326, 330 (6th Cir. 1998) (citing Rooker v. Fid. Tr. Co., 263 U.S. 413, 416, 44 S. Ct. 149,

150, 68 L. Ed. 362 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 474, 103 S. Ct. 1303,




                                                3
1310, 75 L. Ed. 2d 206 (1983); 28 U.S.C. § 1257). Even if a state-court decision was wrong, the

Supreme Court has explained, “that did not make the judgment void, but merely left it open to

reversal or modification in an appropriate and timely appellate proceeding.” Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1522, 161 L. Ed. 2d 454 (2005)

(quoting Rooker, 263 U.S. at 416). To determine whether the Rooker-Feldman doctrine is

applicable, the district court must ask “whether the ‘source of injury’ upon which plaintiff bases

his federal claim is the state court judgment.” Lawrence v. Welch, 531 F.3d 364, 368 (6th Cir.

2008) (quoting McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006)). If the state-court

decision is identified as the source of injury, then a federal district court cannot assert

jurisdiction—i.e., the claim is barred by the Rooker-Feldman doctrine. Id. at 368-69 (plaintiff’s

claim that the state of Michigan violated his First and Fourteenth Amendment rights by denying

his application to practice law in the state was a “direct attack” on a state-court decision and was

thus, barred by Rooker-Feldman). The proper application of this doctrine requires the court to pay

careful attention to the relief sought by the federal-court plaintiff. Hood v. Keller, 341 F.3d 593,

597 (6th Cir. 2003).

       In her Response to Defendant’s Motion to Dismiss, Plaintiff argues she “is not seeking a

review of Defendant’s Ruling,” but rather, seeking declaratory relief against the “future

application” of those rulings as it pertains to her constitutional rights and ability to seek redress if

they are violated. (ECF 10, 3.) (citing Hood v. Keller, 341 F.3d 593, 598 (6th Cir. 2003) (“Where

the litigant is challenging the constitutionality of a rule that was applied to him but is not asking

to correct or revise the determination that he violated the rule, Rooker-Feldman is no obstacle to

the maintenance of [the] suit.”). Plaintiff reiterates that her action seeks to address “only future

application” of Defendant’s Ruling, which, she argues, does not require this Court to “overturn,




                                                   4
undo, or revise” the Ruling in any way. (Id.) Plaintiff makes the same argument in her Objection

to the Magistrate Judge’s recommendation. Plaintiff argues that her claim, like the claim in Hood,

seeks “prospective relief” against “future application” of a state-court decision, which is “suis

generis” or independent from the divorce action pending in state court. (ECF No. 13.) The Court

disagrees.

       As the Magistrate Judge explained at length in his Report, Plaintiff’s reliance on Hood and

similar cases is misguided. (ECF No. 11, 7-10.) In Hood, the Sixth Circuit held that the Rooker-

Feldman doctrine did not apply where a plaintiff challenged the constitutionality of a state rule but

did not seek to set aside his state conviction under the rule. Hood, 341 F.3d at 599. The federal

relief Hood sought was “independent” from the state-court judgment, which gave the district court

jurisdiction over the claim. Id. See also Brent v. Wayne Cty. Dep't of Human Servs., 901 F.3d

656, 674 (6th Cir. 2018), cert. denied, 139 S. Ct. 1551, 203 L. Ed. 2d 714 (2019) (internal

quotations and citations omitted) (“[W]hile the Rooker-Feldman doctrine does not bar a plaintiff

from attempting to clear away an allegedly unconstitutional state-law policy going forward, it does

prevent a plaintiff from seeking relief against the discipline imposed upon him by application of

an allegedly unlawful policy in the past.”).

       Plaintiff’s Complaint requests:

       [T]his honorable Court grant her declaratory relief by finding that Judge Weiss’
       findings and Order on Petition for Restraining Order entered on February 13, 2019
       violates the constitutional rights of Plaintiff as guaranteed under the First and
       Fourteenth Amendments of the United States Constitution.

(ECF No. 1, 12.) Based on the plain language of Plaintiff’s request for relief, the Magistrate Judge

concluded that Plaintiff, “is not seeking prospective relief from the application of an

unconstitutional statute or rule; instead, she asks the court to find that the February 13 Order is

unconstitutional.” (ECF No. 11, 10.) The Court agrees with the Magistrate Judge’s assessment



                                                 5
that Plaintiff’s “source of injury” is Judge Weiss’ unfavorable ruling. (Id.); Lawrence, 531 F.3d

364, 368. It is clear, from the language of her Complaint, that Plaintiff is asking this Court to

provide relief against discipline imposed upon her by the state-court’s decision and is not, contrary

to her arguments, seeking to prevent the future application of an unconstitutional state rule. Id.

Any review of Plaintiff’s constitutional claims would therefore, require review of the state-court

decision. Patmon v. Michigan Supreme Court, 224 F.3d 504, 510 (6th Cir. 2000). To grant

Plaintiff’s request would effectively overturn Judge Weiss’ ruling. Thus, Plaintiff’s Action For

Declaratory Relief, as presented in this case, is precisely what the Rooker-Feldman doctrine

prohibits. (ECF No. 11, 10.) Plaintiff claim for relief may be brought before Tennessee’s appellate

courts or the United States Supreme Court, but it cannot be brought here.

                                         CONCLUSION

       After de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation, GRANTS Defendant’s Motion to Dismiss for lack of jurisdiction, and

DENIES Plaintiff’s Objections thereto.



       IT IS SO ORDERED on this 27th day of November 2019.



                                                              s/John T. Fowlkes, Jr.
                                                              JOHN T. FOWLKES, JR.
                                                              United States District Judge




                                                 6
